             IN THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF HAWAII


JOHN ROBERT DEMOS, JR.    )      CIV. NO. 19-00062 SOM-KJM
                          )
         Plaintiff,       )      DISMISSAL ORDER
                          )
    vs.                   )
                          )
THE U.S., THE U.S.A.,     )
WASH. D.C.,               )
                          )
         Defendants.      )
_________________________ )

                       DISMISSAL ORDER

    Before the court is pro se Plaintiff John Robert

Demos, Jr.’s civil rights complaint and motion for

appointment of counsel.    Demos, who is a Washington

state prisoner, has submitted neither the civil filing

fee for commencing this action nor an in forma pauperis

(“IFP”) application.    Demos’s pleading consists of

seven pages of incoherent statements, declarations, and

questions regarding the use of the word “or” in the

United States Constitution, and questioning whether the

Articles of Confederation have been repealed.      Compl.,

ECF No. 1.
                     I.    BACKGROUND

    Demos is well known within the federal courts.          See

PACER Case Locator, http://pcl.upsci.uscourts.gov (last

visit 02/6/2019).   To date, he has filed at least 920

civil actions or appeals.     See id.    He is subject to

prefiling review orders in the Western and Eastern

Districts of Washington, the Washington state courts,

the Ninth Circuit Court of Appeals, and the United

States Supreme Court.     See, e.g., Demos v. Storrie, 507

U.S. 290, 291 (1993).     The United States District Court

for the Western District of Washington, the district in

which Demos is incarcerated, has a standing order

providing for the return without filing of any petition

that he files pursuant to §§ 1651, 2253, or 2254,

unless the submission is accompanied by a filing fee.

See Demos v. Weidman, No. 2:11-cv-00274, Report and

Recommendation, ECF No. 2, (W.D. Wash., Feb. 9, 2011);

adopted Mar. 21, 2011, ECF No. 5.       Additionally, Demos

is allowed to submit only three IFP applications and

proposed actions each year in that court.       Id.



                              2
                  II.    28 U.S.C. § 1915(g)

     Demos has clearly accrued three strikes pursuant to

28 U.S.C. § 1915(g) and has notice of these strikes.1

He may not proceed without concurrent payment of the

filing fee unless his pleadings show that he was in

imminent danger of serious physical injury at the time

that he brought this action.        See Andrews v. Cervantes,

493 F.3d 1047, 1053, 1055 (9th Cir. 2007).         Nothing

within the record remotely suggests that Demos is or

was in imminent danger of serious physical injury when

he filed this action or that there is a continuing

practice that injured him in the past that poses an

“ongoing danger.”       Id. at 1056.   Thus, he may not

proceed in this action without concurrent payment of

the civil filing fee.




     1
        See, e.g., Demos v. State of Washington, No. 1:09-cv-1000
(D. Ill., Jun. 23, 2010); Demos v. United States, No. 1:08-cv-
11366 (D. Mass. Aug. 14, 2008); Demos v. Doe, No. 3:00-cv-00824
(S.D. Cal, Jul. 20, 2000). See also Andrews v. King, 398 F.3d
1113, 1116 (9th Cir. 2005) (allowing a court to consider court
records of previous dismissals and requiring notice to the
prisoner of these dismissals before denying IFP under § 1915(g)).

                                3
                           III.     CONCLUSION

      (1) This action is DISMISSED without prejudice to

Demos’s filing of a new action with concurrent payment

of the filing fee.

      (2)   Demos’s Motion for Appointment of Counsel is

DENIED as moot.

      (3) The 02/04/2019 Deficiency Order, ECF No. 3, is

VACATED.      The Clerk of Court is DIRECTED to enter

judgment and to close this case.               The court will take

no action on any documents filed herein that are not

accompanied by the civil filing fee, beyond processing

a notice of appeal.

      IT IS SO ORDERED.



                                /s/ Susan Oki Mollway
                               Susan Oki Mollway
                               United States District Judge




Demos v. U.S., et al., No. 19-cv-00062 SOM-KJM; Dismissal Order; 3 stks
‘19;J:\PSA Draft Ords\SOM\Demos 19-62 SOM (1915(g)).wpd




                                      4
